        Case 1:20-cv-10617-WGY Document 97 Filed 04/17/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
MARIA ALEJANDRA CELIMEN SAVINO,    )
JULIO CESAR MEDEIROS NEVES,        )
and all those similarly situated,  )
                                   )
                    Petitioners,   )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 20-cv-10617-WGY
STEVEN J. SOUZA,                   )
                                   )
                    Respondent.    )
___________________________________)


YOUNG, D.J.                                               April 17, 2020

                                   ORDER

     The order of submission of briefs on individual

applications for bail is as follows:


Tuesday, April 21, 2020, 9:00 a.m.

  1.    Alarcon, Santos
  2.    Castillo-Martinez, Jairon
  3.    Daskalov, Dimitar
  4.    Fernandes, Joao Lima
  5.    Battistotti, Marco
  6.    Lewis, Conroy
  7.    Martins, Edson
  8.    Ofosuhene, Jerry
  9.    Prado Junior, Flavio
  10.   De Jesus Concepcion, Angela
        Case 1:20-cv-10617-WGY Document 97 Filed 04/17/20 Page 2 of 2



Wednesday, April 22, 2020, 9:00 a.m.:

  1.    Amado, Joao
  2.    Celimen Savino, Maria
  3.    De Sousa Caldas, Jose
  4.    Guillermo, Darlin Alberto
  5.    Kayitare, Fred
  6.    Lopez Salazar, Javier Ernesto
  7.    Menjivar Rojas, Carlos Dalelio
  8.    Okoli, Cyril
  9.    Promotor-Dominguez, Abel
  10.   Ssekabazi, Nathanael



Thursday, April 23, 2020, 9:00 a.m.:

  1.    Baez Guerrero, Altagracia
  2.    Fall, Abdulaye
  3.    Domingo-Mendez, Jeremias
  4.    Guzman-Figueroa, Metodoio
  5.    Lucas-Cor, Gregorio
  6.    Mutare, Alois
  7.    Pillco-Morocho, Mario
  8.    Rubio-Suares, Augustin
  9.    Tep, Samnang



       SO ORDERED.



                                               _/s/ William G. Young
                                               WILLIAM G. YOUNG
                                               DISTRICT JUDGE




                                    [2]
